                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 RICHARD SCOTT WEBSTER,                            )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )         NO. 3:20-cv-00685
                                                   )         JUDGE RICHARDSON
 SONTARA OLD HICKORY, INC., et al.,                )
                                                   )
         Defendants.                               )
                                                   )


                                  MEMORANDUM OPINION

        Pending before the Court is Defendants’ Motion to Dismiss (Doc. No. 19, “Motion”),

which asks the Court to dismiss one of Plaintiff’s claims, namely Count III for intentional infliction

of emotional distress. Plaintiff filed a response to the Motion (Doc. No. 24-1), and Defendant filed

a Reply (Doc. No. 25).

                                         BACKGROUND

        Plaintiff’s Complaint alleges that Plaintiff is a former employee of Defendants who was

terminated by Defendants on December 14, 2018 on the grounds that he purportedly violated

company policy regarding attendance. Plaintiff has sued Defendants for interference with his rights

under the Family and Medical Leave Act (“FMLA”), retaliation in violation of the FMLA, and

intentional infliction of emotional distress. Defendant asks the Court to dismiss Plaintiff’s claim

for intentional infliction of emotional distress as barred by the applicable statute of limitations.

                                     MOTIONS TO DISMISS

        For purposes of a motion to dismiss, the Court must take all the factual allegations in the

complaint as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To survive a motion to dismiss, a



      Case 3:20-cv-00685 Document 31 Filed 05/10/21 Page 1 of 6 PageID #: 176
complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. Id. A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged. Id. Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice. Id. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief. Id. at 1950. A legal conclusion, including one couched as a factual allegation, need not be

accepted as true on a motion to dismiss, nor are mere recitations of the elements of a cause of

action sufficient. Id.; Fritz v. Charter Township of Comstock, 592 F.3d 718, 722 (6th Cir. 2010),

cited in Abriq v. Hall, 295 F. Supp. 3d 874, 877 (M.D. Tenn. 2018). Moreover, factual allegations

that are merely consistent with the defendant’s liability do not satisfy the claimant’s burden, as

mere consistency does not establish plausibility of entitlement to relief even if it supports the

possibility of relief. Iqbal, 556 U.S. at 678.

        In determining whether a complaint is sufficient under the standards of Iqbal and its

predecessor and complementary case, Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it may

be appropriate to “begin [the] analysis by identifying the allegations in the complaint that are not

entitled to the assumption of truth.” Iqbal, 556 U.S. at 680. This can be crucial, as no such

allegations count toward the plaintiff’s goal of reaching plausibility of relief. To reiterate, such

allegations include “bare assertions,” formulaic recitation of the elements, and “conclusory” or

“bald” allegations. Id. at 681. The question is whether the remaining allegations – factual

allegations, i.e., allegations of factual matter – plausibly suggest an entitlement to relief. Id. If not,

the pleading fails to meet the standard of Fed. R. Civ. P. 8 and thus must be dismissed pursuant to

Rule 12(b)(6). Id. at 683.
                                                    2



    Case 3:20-cv-00685 Document 31 Filed 05/10/21 Page 2 of 6 PageID #: 177
       To support a Rule 12(b)(6) motion to dismiss, “[t]he moving party has the burden of

proving that no claim exists.” Total Benefits Planning Agency, Inc. v. Anthem Blue Cross and Blue

Shield, 552 F.3d 430, 433 (6th Cir. 2008). That is not to say that the movant has some evidentiary

burden; as should be clear from the discussion above, evidence (as opposed to allegations as

construed in light of any allowable matters outside the pleadings) is not involved on a Rule 12(b)(6)

motion. The movant’s burden, rather, is a burden of explanation; since the movant is the one

seeking dismissal, it is the one that bears the burden of explaining—with whatever degree of

thoroughness is required under the circumstances—why dismissal is appropriate for failure to state

a claim.

       The statute of limitations is an affirmative defense. Fed. R. Civ. P. 8(c). A plaintiff does

not need to plead the lack of an affirmative defense to state a valid claim. Thompson v. Hendrickson

USA, LLC, No. 3:20-cv-00482, 2021 WL 848694, at *3 (M.D. Tenn. Mar. 5, 2021) (citing Cataldo

v. U.S. Steel Corp., 676 F.3d 542, 547 (6th Cir. 2012)). “For this reason, a motion under Rule

12(b)(6), which considers only the allegations in the complaint, is generally an inappropriate

vehicle for dismissing a claim based upon the statute of limitations. But, sometimes the allegations

in the complaint affirmatively show that the claim is time-barred. When that is the case ...

dismissing the claim under Rule 12(b)(6) is appropriate.” Id. (quoting Cataldo, 676 F.3d at 547).

                                           ANALYSIS

       The allegations of the claim that Defendants ask the Court to dismiss, Count III, are as

follows:

       By termination of Plaintiff because he took lawful leave provided to him under the
       Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. after having been told by
       Defendants that he had been approved for leave, Defendants have intentionally and
       recklessly engaged in outrageous conduct that has caused serious mental injury to
       Plaintiff Webster.
                                                 3



    Case 3:20-cv-00685 Document 31 Filed 05/10/21 Page 3 of 6 PageID #: 178
Doc. No. 1, ¶ 69.

        Intentional infliction of emotional distress is a state-law tort claim that Tennessee law

views as a personal injury claim. Wiggins v. Kimberly-Clark Corp., 641 F. App’x 545, 550 (6th

Cir. 2016). Thus, the statute of limitations for intentional infliction of emotional distress in

Tennessee is that for injury to the person, which is one year. Williams v. White Castle Syst., Inc.,

526 F. Supp. 2d 830, 848 (M.D. Tenn. 2007); Tenn. Code Ann. § 28-3-104(a)(1)(A). “[I]ntentional

infliction of emotional distress is a personal injury tort, governed by the general one-year statute

of limitations” in Tenn. Code. Ann. § 28-3-104. Campbell v. AdhereHealth, LLC, No. 3:19-cv-

00730, 2020 WL 5702471, at *5 (M.D. Tenn. Sept. 23, 2020) (quoting Leach v. Taylor, 124

S.W.3d 87, 91 (Tenn. 2004)).

        Tennessee courts apply the “discovery rule” in tort actions such that a cause of action

accrues and the statute of limitations commences to run when the injury occurs or is discovered,

or when in the exercise of reasonable care and diligence, it should have been discovered. Abels ex

rel. Hunt v. Genie Indus., Inc., 202 S.W.3d 99, 106 (Tenn. 2006). Defendants argue, based upon

the above-quoted section of Plaintiff’s Complaint, that Plaintiff “discovered” any cause of action

for intentional infliction of emotional distress on the date of his termination, which was December

14, 2018. This action was not filed until August 10, 2020. Thus, Defendants maintain, Plaintiff’s

claim for intentional infliction of emotional distress is barred by the one-year statute of limitations.

        In response, Plaintiff asserts that his intentional infliction of emotional distress claim is

“merely an element of the damages arising from [his FMLA] claims.” (Doc. No. 24-1 at 1).1 He



1
 Plaintiff also asserts that his intentional infliction of emotional distress claim is “parasitic” to his
FMLA claims. The Court does not know what Plaintiff means by “parasitic” in this context.
                                                     4



    Case 3:20-cv-00685 Document 31 Filed 05/10/21 Page 4 of 6 PageID #: 179
also states that he has experienced emotional distress intentionally inflicted upon him by his former

employer “which is nothing more than an element of his overall damages.” (Id. at 2).

       The Court finds this hard to accept considering that Count III is both captioned and pleaded

precisely the way a separate claim for intentional infliction of emotional distress would be. And as

if to illustrate that he himself does not buy this either, Plaintiff proceeds to defend the viability of

Count III as a separate claim, arguing that a three-year statute of limitations for property tort claims

should apply to Count III because the FMLA provided him certain property rights to be restored

to his former position upon his return from FMLA leave. Plaintiff is incorrect. He admits that his

employment with Defendants was on an “at will basis.” (Doc. No. 24-1 at 2). The case Plaintiff

cites, Killian v. Yorozu Automotive Tenn., 454 F.3d 549 (6th Cir. 2006), does not hold that FMLA

rights are property rights. The other case he cites, Sudberry v. Royal & Sun Alliance, 2006 WL

2091386 (Tenn. Ct. App. Nov. 20, 2006), involved a plaintiff who alleged he had a contract for

continued employment. The court held that to the extent the plaintiff had a contract, the three-year

statute of limitations for loss of property, including contractual rights, applied. Here Plaintiff had

no contract; rather, as he has admitted, he was employed on an “at will” basis.

       The Court finds that to the extent Plaintiff has brought a separate claim for intentional

infliction of emotional distress, that claim is barred by the applicable statute of limitations. To the

extent Plaintiff claims emotional distress as an element of his damages for violations of the FMLA,

the viability of those damages is a question for another day.

                                          CONCLUSION

       The allegations in the complaint affirmatively show that the claim for intentional infliction

of emotional distress (set forth in Count III) is time-barred. For this reason, Defendants’ Motion



                                                   5



    Case 3:20-cv-00685 Document 31 Filed 05/10/21 Page 5 of 6 PageID #: 180
to Dismiss will be granted, and Count III of the Complaint will be dismissed. An appropriate order

will be entered.



                                                    __________________________________
                                                    ELI RICHARDSON
                                                    UNITED STATES DISTRICT JUDGE




                                                6



    Case 3:20-cv-00685 Document 31 Filed 05/10/21 Page 6 of 6 PageID #: 181
